Case 5:20-cv-00684-SVW-SK Document 31 Filed 10/23/20 Page 1 of 2 Page ID #:291




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


                                           Case No. 5:20-cv-00684-SVW (SK)
 JOSE LOZANO,
                    Plaintiff,             ORDER ACCEPTING REPORT
                                           AND RECOMMENDATION TO
             v.                            GRANT IN PART AND DENY
                                           IN PART DEFENDANTS’
 JOHN DOE 1 et al.,                        MOTION TO DISMISS
                    Defendants.

       In accordance with 28 U.S.C. § 636, the Court has reviewed the
 assigned Magistrate Judge’s Report and Recommendation to dismiss
 Plaintiff’s first amended complaint in part only. The Court has also
 completed its de novo review of those portions of the Report and
 Recommendation to which Defendants have objected. The Court finds that
 those objections lack merit.
       First, whether Plaintiff was unlawfully arrested at his home without a
 warrant for violating a local noise ordinance cannot be resolved on the face
 of the complaint as a matter of law. Taken as true and liberally construed,
 Plaintiff’s material allegations plausibly allege that his warrantless arrest
 took place in the curtilage of his home (ECF 13 at 4, 8), thereby requiring
 exigent circumstances to be lawful under the Fourth Amendment. See
 United States v. Struckman, 603 F.3d 731, 739 (9th Cir. 2010); United
 States v. Johnson, 256 F.3d 895, 912 (9th Cir. 2001).
       Second, whether extraordinary circumstances prevented Plaintiff from
 obtaining a probable cause hearing within 48 hours of his arrest is also a
Case 5:20-cv-00684-SVW-SK Document 31 Filed 10/23/20 Page 2 of 2 Page ID #:292
